Citation Nr: 1119226	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for basic eligibility for Department of Veterans' Affairs death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

This appeal initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that new and material evidence had not been submitted to reopen a previously denied claim for basic eligibility for Department of Veterans' Affairs death benefits.  

The appellant is the surviving spouse of an individual who reportedly had "active service" during World War II.  The Board denied the appellant's claim in May 2008.  The appellant, pro se, appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  VA acknowledged that the Board's May 2008 decision was not in conformance with a decision issued by the United Stated Court of Appeals for the Federal Circuit issued in September 2008, after the date of the Board's decision in this case, and requested that the appeal be Remanded.  In a June 2010 Memorandum Decision, the Court vacated the Board's May 2008 decision, and remanded the appeal to the Board. 


REMAND

A preliminary review of the record upon its return to the Board from the Court discloses a need for additional development to comply with the Court's Memorandum Decision issued in this case.  In this regard, in Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. Sept. 2, 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  

The Board's May 2008 decision is not in conformance with the September 2008 Federal Circuit decision, because potentially significant evidence submitted by the appellant in this case has not been submitted to or brought to the attention of the service department in a request for verification of service status.  Remand of this matter is warranted for additional development prior to final appellate review.

In this case, the appellant's claim for basic eligibility for Department of Veterans' Affairs death benefits was denied by a VA decision issued in 2003.  After the 2003 decision became final, the appellant submitted an Affidavit for Philippine Army Personnel which was not of record at the time of the 2003 decision.  Two affidavits from individuals who aver they served with the Appellant's deceased spouse in the military which were not of record at the time of the 2003 decision have also been submitted.  These documents should be forwarded to the NPRC to assist the appellant to seek verification of the service of her deceased spouse.  38 U.S.C.A. § 5103A(a)-(c); Capellan, 539 F.3d at 1381-1382.

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on her part is required.  Accordingly, this case is REMANDED for the following action:

Contact the National Personnel Record Center (NPRC) and make a new request for verification of the appellant's deceased husband's service.  Provide the NPRC copies of all relevant evidence (lay or documentary) regarding the claimed service of the appellant's deceased spouse, including: (1) affidavits from S.C. and N.F., and (2) a March 1946 PA AGO Form 23, Affidavit for Philippine Army Personnel, as well as copies of documents previously submitted, and a Certification dated in June 2008 from the Armed Forces of the Philippines, Office of the Adjutant General, and the documents previously submitted.  

When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


